The opinion' of the Court was delivered by
Mellen, C. J.
In this case the tenant does not pretend to have any title to the demanded premises ; and by the report of the Judge it appears that the principal question at the trial was, whether the possession of the tenant had been of such a character as to entitle him to obtain the value of his improvements made on the land; and this question was decided against •him. Two objections, made by the counsel for the tenant, against the right of the demandants to recover, have been submitted to the consideration of the Court. First, was the deed from King to Elliot admissible, unaccompanied with a copy of the alleged license from the Supreme Court of Massachusetts. Second, was the instruction of the Judge correct as to the nature of the estate devised by Simon Elliot to the trustees named in his will.
As to the first question, though the deed from King to Elliot was executed forty-three years ago, still, as the alleged license, if ever granted, is a matter of record, accessible to all, we do not think that the antiquity of the transaction furnishes a sufficient reason for the non-production of a copy of the license. Harlow v. Pike, 3 Greenl. 438 ; Innman v. Jackson, 4 Greenl. 237 ; Brunswick v. McKeen, 4 Greenl. 507. As a matter of strict title, we deem it necessary in the conveyance of the fee; and in a trial between the heirs of Richardson and the present demandants, the license would be indispensable to the perfection of their title. But in the present case we think the non-production of it is no objection to the mainten*19anee of the action. The deed was duly registered in April, 1791. It is thus evidence of the nature and extent of Elliot’s claim under it. In addition to this, it appears he had appointed Massey as his agent. That he had prosecuted one Dorset for a trespass on the land, and had taken and held possession of the same under the deed, by his tenant, peaceably and undisturbed ; and that this tenant was no other than the defendant himself, who is now disputing the title of his lessor. Elliot’s possession of the premises, thus obtained and continued, was sufficient to enable him to maintain a writ of entry against any stranger, and, a fortiori, against Blake. It was a sufficient seisin for this purpose; and being thus seised, he was competent to devise the land, and his devisees can, in the same manner, and on the same principles, maintain such an action against one who has no title. Even the possession of a wrongdoer is sufficient to maintain trespass or a writ of entry against one who enters upon him without any right. These principles are an answer to the first objection.
As to the second objection, we are not able to perceive any solid foundation to sustain it. The devise is to the demandants, as trustees, and to their heirs, and to the survivor of them and to his heirs. This language would pass a fee simple, if used in a deed; and surely it does when used in a will. The estate being devised to them in trust, does not affect the amount of interest devised. The point is too plain to require any further observations in respect to it. We are all of opinion that there must be

Judgment on the verdict.